Case 2:19-cv-00042-PLM-MV ECF No. 74 filed 08/10/20 PageID.378 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           NORTHERN DIVISION


DAVID PEPIN,

         Plaintiff,                           Case No. 2:19−cv−42

   v.                                         Hon. Paul L. Maloney

WISCONSIN CENTRAL LTD.,

         Defendant.
                                       /



                           NOTICE OF HEARING


TAKE NOTICE that a hearing on the following motion(s) has been scheduled as
set forth below:


Motion(s):            Motion for Protective Order (ECF No. 68)
Date/Time:            August 18, 2020 10:00 AM
Magistrate Judge:     Maarten Vermaat
Place/Location:       by telephone


Counsel will use the Court's conference line: 866−434−5269, Access Code
6087272


                                           MAARTEN VERMAAT
                                           U.S. Magistrate Judge

Dated: August 10, 2020           By:        /s/ C. A. Moore
                                           Courtroom Deputy
